Citation Nr: 1025041	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-14 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
denying the claims currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran indicated in his April 2008 appeal to the Board (Form 
9) that he desired to be scheduled for a Board hearing at his 
local RO before a Travel Board member.  The record demonstrates 
that the Veteran has not yet been scheduled for his requested 
hearing.  The Veteran's representative confirmed that the Veteran 
still desired a Travel Board hearing in a June 2010 motion to the 
Board and requested that the claim be remanded so that the 
Veteran could be scheduled for his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the earliest opportunity.  Notify 
him of the date, time, and location of the 
hearing, and put a copy of this letter in his 
claims file.  Once he has been afforded the 
requested hearing, or in the event that he 
withdraws his hearing request or fails to 
appear, the case should be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


